EXHIBIT 10.4(7)

 

Amendment

 

This Amendment to the Amended and Restated Employment Agreement dated [DATE]
(the “Agreement”) between PerkinElmer, Inc., a Massachusetts corporation
(hereinafter the “Company”), and [NAME] (hereinafter referred to as the
“Employee”), is entered into this      day of                     , 2010.

 

WHEREAS, the Employee is employed by the Company pursuant to the terms of the
Agreement; and

 

WHEREAS, the Employee and the Company desire to amend the Agreement in order to
conform to guidance issued by the Internal Revenue Service under Section 409A of
the Internal Revenue Code of 1986, as amended;

 

NOW, THEREFORE, in consideration of sum of One Dollar, the mutual covenants
contained herein and other valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

 

The following text is added to the end of the Agreement, immediately following
Section 13(h):

 

“(i) The reference in Section 5(f) to execution of a severance agreement and
release shall be subject to the following terms. Payments pursuant to
Section 5(f) shall commence on the 60th day following the Employee’s separation
from service, provided that the Employee has executed and submitted the
severance agreement and release and the agreement and release have become
irrevocable. The payment made on such 60th day shall include any periodic
payments to which the Employee would have been entitled had payments commenced
upon the Employee’s separation from service.

 

(j) In determining whether a payment is made on permissible payment event or
date, the rules of the Treasury Regulations and other guidance under
Section 409A shall apply, including without limitation the rules of Treasury
Regulation section 1.409A-3(g) (related to disputed payments) and the rules of
Treasury Regulation section 1.409A-3(d) (generally permitting payment to be made
at a later date within the same taxable year (or if later by the 15th day of the
third calendar month following the date specified) so long as the Employee is
not permitted, directly or indirectly, to designate the year of payment).

 

The terms of this Agreement shall be interpreted as necessary to provide
payments that comply with (or are exempt from) the requirements of
Section 409A.”

 

IN WITNESS WHEREOF, the Company and the Employee have entered into this
Amendment on the date first above written:

 

PERKINELMER, INC. By:    

Title:

 

 

[NAME]